Title: To James Madison from John Armstrong, Jr., 25 April 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
25 April 1808 Paris.

I have this moment heard, that "Mr. Santuianes, the secretary of the Embassy from Spain to this Court, has been appointed Min. Plen. to the U. S. by the Prince of Asturias (as he is called here) or King of Spain as he calls himself."  "His (Santuianes) Orders are, to present himself at Washington before the next meeting of Congress".
Through the same channel I am informed, that "the Emperor has positively refused to acknowledge Ferdinand as King of Spain."  I am with very high consideration sir, Your Most Obed hum. Servt.

John Armstrong

